Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered May 17, 1985, convicting him of criminal possession of a forged instrument in the second degree and attempted grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court’s refusal to admit a prior statement by his accomplice, who testified for the defendant at trial after pleading guilty, which was consistent with his in-court testimony, was error. Such a statement is, however, not admissible unless it serves to rebut a charge that the witness’s in-court testimony is a recent fabrication (People v Davis, 44 NY2d 269, 277). To so serve, the consistent statement must have been made prior to the time that a motive to falsify existed (see, People v Davis, supra). The defendant has not demonstrated how any possible motive to falsify would not have existed from the outset. Therefore, this exception is not applicable here.
We have examined the defendant’s remaining contentions and find them to be without merit or unpreserved for our review and we decline to review the latter in the interest of justice. Bracken, J. P., Brown, Niehoff and Eiber, JJ., concur.